UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2149


MICHAEL HALL,

                Plaintiff - Appellant,

          v.

QUEST MANAGEMENT GROUP LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Ellen Lipton Hollander, District Judge.
(1:11-cv-02190-ELH)


Submitted:   December 20, 2012              Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Hall, Appellant Pro Se. Eileen Carr Riley, Larry Robert
Seegull, JACKSON LEWIS, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael    Hall      appeals      the    district           court’s     order

granting summary judgment to his former employer and dismissing

Hall’s action alleging employment discrimination under Title VII

of the Civil Rights Act of 1964, as amended.                               On appeal, we

confine    our    review     to    the   issues    raised          in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).               Because Hall’s             informal brief

does     not     challenge        the    basis    for        the        district     court’s

disposition, Hall has forfeited appellate review of the court’s

order.     Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral     argument      because      the       facts    and   legal

contentions      are     adequately      presented      in    the       materials      before

this court and argument would not aid the decisional process.

                                                                                   AFFIRMED




                                            2